            Case 1:20-cv-08057-GHW Document 12 Filed 09/30/20 Page 1 of 1

                                                                                        US D C S D N Y
                                                                                        D OC U ME NT
                                                                                        E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                        D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                        D A T E FI L E D: 0 9 / 3 0 / 2 0 2 0
----------------------------------------------------------------- X
                                                                  :
Z Y R C UI T S I P L L C ,                                        :
                                                                  :
                                                  Pl ai nt iff,   :                             1: 2 0- cv - 0 80 5 7 -G H W
                                                                  :
                               -v -                               :                                   N O TI C E
                                                                  :
Q UI R K Y, I N C .,                                              :
                                                                  :
                                               D ef e n d a nt.
                                                                  :
----------------------------------------------------------------- X
G R E G O R Y H.        WO O D S , Unit e d St at es Distri ct Ju d g e:

          T h e Co urt not es th at Pl ai ntiff all eg es th at ve n u e is pr o p er her e be c a us e Def e n d a nt has a n

offi c e i n Ir vi n e, C alif orni a . C o m pl., D kt No. 1, ¶ F. Ir vi n e, C alif or ni a is n ot i n t h e S o ut h er n

Distri ct of Ne w Y or k.

     D at e d: S e pt e m b er 3 0, 2 0 2 0
                N e w Y or k, N e w Y or k
                                                                           __________________________________
                                                                                  G R E G O R Y H. W O O D S
                                                                                 U nit e d St at es Distri ct J u d g e
